REPLEVIN. John G. Keller confessed a judgment, before James M. Buel, a justice of the peace, in favor of Andrew J. Buel, a brother of said James. An execution issued on that judgment, and was placed in the hands of a constable. Keller owned a mare, and, while the execution against him was in the hands of the constable, sold her to Amasa Eastwood.- The constable afterwards levied the execution upon her. Eastwood then brought this action of replevin for her, against said Andrew J. Buel, and the only question in the case is whether the judgment confessed by Keller in favor of said Andrew J. Buel before James M. Buel was void on account of the relationship of the latter to the former. If it was, the execution would not hold the property. Section 3, pt. 4, p. 863, R. S., is relied on to show the judgment void. We think the judgment not void, and that the execution on it bound the personal property of Keller. Judgment below affirmed with costs (1).

 This case was overruled at the May term, 1852, in the case of Wells v. Dawson et al.